Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Non-Final Office Action of 31-March-2022, Applicant has filed a set of Amendments on 30-June-2022. In these amendments, Applicant has canceled claim 2 and moved its content into its base independent claim (claim 1),  modified claims 3 – 5 to now depend from claim 1 instead of claim 2, canceled claim 13 and moved its content into its base independent claim (claim 12), modified claim 14 to now depend from claim 12 instead of claim 13,and added the limitations formerly in claim 2 into claim 19.

Response to Arguments
 In response to the Non-Final Office Action of 31-March-2022, Applicant has filed a set of Arguments on 30-June-2022. These arguments have been fully considered and are found persuasive.
In their Arguments, Applicant cites the amendment to independent claim 1, which moved the limitation wherein the first voltage is changed to the second voltage via boosted modulation from the first voltage; and the second voltage is changed to the third voltage via boosted modulation from the second voltage into the claim (which had formerly been in dependent claim 2). Applicant then argues that the art cited in the Non-Final Office Action for the rejection of claim 2 (U.S. Patent Publication 20190130982-(Reusswig et al.) [herein “Reusswig”], in view of U.S. Patent Publication 20140071761-(Sharon et al.) [herein “Sharon”], and further in view of U.S. Patent Publication 20110221514-(Pan)) does not properly that a first voltage is changed to the second voltage via boosted modulation from the first voltage, and the second voltage is changed to the third voltage via boosted modulation from the second voltage as claimed, (emphasis added by Applicant). As a result, they further argue that the amended independent claim 1 (and by extension independent claims 12 and 19) and their dependent claims should be allowed.
After further consideration and search, Examiner agrees with this conclusion.

REASONS FOR ALLOWANCE
 The following is an examiner’s statement of reasons for allowance:
The present invention pertains to memory systems configured to read soft bit data through boosted modulation of the voltages used to read hard bit data memory cells.
Regarding independent claim 1, the prior art of record does not teach wherein the first voltage is changed to the second voltage via boosted modulation from the first voltage; and the second voltage is changed to the third voltage via boosted modulation from the second voltage.
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 1 is allowable. As a result, the claims which depend from claim 1 (claims 3 – 11) are also allowable.
Independent claims 12 and 19 contain the same limitation described above for claim 1; as a result, claims 12 and 19 and their dependent claims (14 – 18 and 20) are also allowable.
Therefore, claims 1, 3 - 12 and 14 – 20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111